Case: 18-50568      Document: 00515177750         Page: 1    Date Filed: 10/29/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                      No. 18-50568                         October 29, 2019
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


              Plaintiff - Appellee

v.

GARY L CAIN, also known as Gary Lyn Cain, also known as Gary Cain,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:17-CR-381-3


Before HIGGINBOTHAM, DENNIS, and HO, Circuit Judges.
PER CURIAM:*
       Gary Cain was convicted of conspiracy to commit wire fraud, conspiracy
to launder money, and engaging in monetary transactions in property derived
from unlawful activity. He was ordered to pay restitution in the amount of
$6,345,441 and sentenced to 68 months imprisonment. He challenges the
sufficiency of the evidence on all counts and argues that the district court erred
in issuing a “deliberate ignorance” jury instruction and in its restitution order.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50568      Document: 00515177750   Page: 2   Date Filed: 10/29/2019



                              No. 18-50568
      We have reviewed the briefs, the record, the applicable law, and heard
oral argument. We find the district court committed no reversible error. The
sentence is affirmed.




                                       2